Citation Nr: 1646462	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee condition, to include as secondary to service-connected disability of bilateral pes planus or service-connected ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 2002 to      August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  He seeks entitlement under the theory of direct service connection, and on a secondary basis as due to other service-connected disorders.  

In April 2015, the Board reopened the previously denied claim for a bilateral knee condition, then remanded the reopened claim for further development.  

This appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the case must be remanded. VA law permits secondary service connection for a condition which is proximately due to or the result of an existing service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Recovery on a secondary basis also applies where service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b).

The Board found the medical history incomplete and in its April 2015 remand directive requested re-examination for opinions as to whether the bilateral knee condition was: (1) related to or aggravated by pes planus; (2) secondarily related to or aggravated by a bilateral ankle disorder.  What was returned was a June 2015 examination addendum stating there was no secondary relationship to pes planus or ankle disorders, because "there is no objective evidence to support his foot conditions aggravated his knee condition."  This opinion is conclusory in rationale, and thus, inadequate.  

The Board requires an orthopedic assessment on medical causation and/or aggravation that contains an adequate explanation for the conclusions and opinions made, thus, another opinion is necessary.

The Board is also mindful of the existing record -- more than one treatment provider has hypothesized linkage between feet/ankle disability and bilateral knee problems, if never in certain terms.  See generally, Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or          "may not" was too speculative to constitute a definitive opinion on issue of causation).  There are also several contrary, negative opinions on causation (based on medical findings independent of the foregoing).  It would be advisable and helpful however, for the future commentator to address the merits of evidence          thus far potentially favorable to the claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA outpatient treatment records and associate them with the Veterans Benefits Management System (VBMS) electronic claims file.  

2. Forward the file to an orthopedist who has not previously evaluated the Veteran.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the opinion.  

a. The VA examiner should render an opinion as to whether  the Veteran has a present bilateral knee disability that is at least as likely as not (50 percent or greater probability) related to the Veteran's service-connected bilateral pes planus and/or bilateral ankle disability.  

b. If the examiner finds that the Veteran's bilateral knee disability is not related to his service-connected pes planus and/or bilateral ankle disability, the examiner should render an opinion as to whether his bilateral knee disability were chronically aggravated by his service-connected pes planus and/or  bilateral ankle disorders.

In rendering the above opinions, the examiner should directly address the Veteran's assertion that gait disturbance due to the service-connected disabilities of the lower extremities caused knee problems; and consider and directly address the June 2009 VA examiner's opinion and the August 2012 private osteopath's report regarding the presence of an abnormal gait and its impact on his knee conditions.  

c. The examiner should also render an opinion as to whether it is at least as likely as not that any present bilateral knee disability was incurred in, or is otherwise etiologically related to the Veteran's active military service, based on documented treatment history during service (including knee pain noted on separation examination), symptoms averred, and a history of having completed parachute jumps in service (receipt of Parachutist Badge).
 
The examiner should provide a complete rationale for all opinions provided.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

